                                                                                                                     State Court of Fulton County
                       Case 1:21-cv-00836-SCJ Document 1-1 Filed 02/26/21 Page 1 of 7                                                  **E-FILED**
                                                                                                                                      21EV000534
GEORGIA, FULTON COUNTY                                                                        DO NOT WRITE IN THIS SPACE      1/27/2021 10:10 AM
                                                                                                                       Christopher G. Scott, Clerk
                                                                                                                                     Civil Division
STATE COURT OF FULTON COUNTY                                              CIVIL ACTION FILE #: ___________________________
                 Civil Division



                                                                            TYPE OF SUIT                               AMOUNT OF SUIT
_____________________________________
J'hyneyce Wright
                                                                              [ ] ACCOUNT                   PRINCIPAL $_____________
_____________________________________
260 Peachtree Street, Ste 1403                                                [ ] CONTRACT
                                                                              [ ] NOTE                      INTEREST $______________
_____________________________________
     Atlanta       GA     30303
                                                                              [ ] TORT
Plaintiff’s Name, Address, City, State, Zip Code                              [ ] PERSONAL INJURY          ATTY. FEES $_____________
                                                                              [ ] FOREIGN JUDGMENT
                         vs.                                                  [ ] TROVER                   COURT COST $ ___________
                                                                              [ ] SPECIAL LIEN
                                                                                                   ************
_____________________________________
Complex Media, Inc. & Matthew Butler
                                                                              [ ] NEW FILING
_____________________________________
10202 Peach Creek Circle #303                                                 [ ] RE-FILING: PREVIOUS CASE NO. ___________________

_____________________________________
Atlanta GA           30303
Defendant’s Name, Address, City, State, Zip Code

             SUMMONS
TO THE ABOVE NAMED-DEFENDANT:
 You are hereby required to file with the Clerk of said court and to serve a copy on the Plaintiff’s Attorney, or on Plaintiff if no Attorney, to-wit:
Name: ______________________________________________
      Chrstopher L. Walker, Esq.
         260 Peachtree Street, Suite 1403
Address: ____________________________________________
                       Atlanta, GA 30303
City, State, Zip Code: __________________________________________________                              404.577.3320
                                                                                             Phone No.:___________________________
An answer to this complaint, which is herewith served upon you, must be filed within thirty (30) days after service, not counting the day of service. If you
fail to do so, judgment by default will be taken against you for the relief demanded in the complaint, plus cost of this action. DEFENSES MAY BE MADE &
JURY TRIAL DEMANDED, via electronic filing or, if desired, at the e-filing public access terminal in the Self-Help Center at 185 Central Ave., S.W.,
Ground Floor, Room TG300, Atlanta, GA 30303.

                                                                                            Christopher G. Scott, Chief Clerk (electronic signature)



______________________________________________________________________________________________________________________


SERVICE INFORMATION:
Served, this _______ day of ____________________, 20______.                   _______________________________________________
                                                                                  DEPUTY MARSHAL, STATE COURT OF FULTON COUNTY

WRITE VERDICT HERE:
We, the jury, find for ______________________________________________________________________________________________
_______________________________________________________________________________________________________________
This _________ day of _______________________, 20_____.                 ______________________________________ Foreperson


                                                         (STAPLE TO FRONT OF COMPLAINT)


                                                                     EXHIBIT A
                                                                                                    State Court of Fulton County
                        Case 1:21-cv-00836-SCJ Document 1-1 Filed 02/26/21 Page 2 of 7                                **E-FILED**
                                                                                                                     21EV000534
                                                                                                             1/27/2021 10:10 AM
                                                                                                     Christopher G. Scott, Clerk
                                                                                                                    Civil Division
                                   IN THE STATE COURT OF FULTON COUNTY

                                                    STATE OF GEORGIA

                J’HYNEYCE WRIGHT,                                  )
                                                                   )
                                       Plaintiff,                  )
                                                                   )
                         v.                                        )         Civil Action File
                                                                   )         No. ________________
                COMPLEX MEDIA INC.,                                )
                & MATTHEW BUTLER                                   )
                                                                   )
                                                                   )
                                       Defendant.                  )         DEMAND FOR JURY TRIAL


                                     PLAINTIFF’S COMPLAINT FOR DAMAGES

                         COMES NOW, J’hyneyce Wright, in the above styled action by and through her

                attorney, Christopher L. Walker, and The Law Offices of Christopher L. Walker, P.C. and

                files this her Complaint for damages averring the following in support thereof:

                                                            PARTIES

                                                                  1.

                         J’hyneyce Wright, herein after referred to as ‘Plaintiff”, is an adult resident of

                Henry County, Georgia and submits herself to the jurisdiction of this Court.

                                                                  2.

                         Complex Media Inc, herein referred to as “Defendant”, is a registered corporation

                in which conducts business in Georgia and is subject to the jurisdiction of this Court.




                                            J’hyneyce Wright v. Complex Media, Inc., et al.
                                                    State Court of Fulton County
                                                             Page 1 of 6



Copy from re:SearchGA
                        Case 1:21-cv-00836-SCJ Document 1-1 Filed 02/26/21 Page 3 of 7




                                                                   3.

                          Matthew Butler, herein referred to as “Defendant”, is an individual whom is

                employed by Complex Media Inc and is subject to the jurisdiction of this court.

                                                                   4.

                          Defendant Complex Media Inc may be served with a copy of the Complaint and

                Summons through their DOS: 10202 Peachtree Creek Circle #383, Atlanta, Georgia 30341.

                                                                   5.

                          Defendant Matthew Butler may be served with a copy of the Complaint and

                Summons at his respective address: 1044 Putham Ave Brooklyn, NY 11221

                                                                  6.

                          The incident in question occurred within the boundaries of this county, thus, venue

                is proper pursuant to Article VI, Section VI of the Georgia Constitution.



                                                        BACKGROUND

                                                                   7.

                          On or about the afternoon of January 27th, 2019, Plaintiff was traveling westbound

                   on Baker Street near its intersection with Courtland Street.

                                                                   8.

                          At or around the same time, the Defendant was driving southbound on Cortland

                Street.

                                                                   9.

                          Disregarding the safety of himself and of other drivers on the road, the Defendant,

                due to his negligence and/or inattention, ran a red light.

                                             J’hyneyce Wright v. Complex Media, Inc., et al.
                                                     State Court of Fulton County
                                                              Page 2 of 6



Copy from re:SearchGA
                        Case 1:21-cv-00836-SCJ Document 1-1 Filed 02/26/21 Page 4 of 7




                                                                  9.5

                         As a result of defendant running the red light, he crashed into plaintiff’s car

                causing damage and bodily injury.

                                                                  10.

                         The responding officer noted the Defendant was the only party with contributing

                factors to the collision finding the Defendant at fault. Specifically, the officer determined

                the Defendant “failed to obey right light” in accordance with O.C.G.A. 40-6-20 and issued

                a citation to plaintiff.

                                                                  11.

                         Plaintiff suffered various bodily injuries and loss wages as a direct result of the

                Defendant’s conduct.



                                                             COUNT I

                                                ORDINARY NEGLIGENCE

                                                                  12.

                         Plaintiff incorporates by reference Paragraphs one (1) through nine (11) above and

                re-alleges each and every allegation as if they are fully set forth herein.

                                                                  13.

                         Defendant owed Plaintiff a duty to operate his car in a reasonable and prudent

                manner.




                                             J’hyneyce Wright v. Complex Media, Inc., et al.
                                                     State Court of Fulton County
                                                              Page 3 of 6



Copy from re:SearchGA
                        Case 1:21-cv-00836-SCJ Document 1-1 Filed 02/26/21 Page 5 of 7




                                                                  14.

                         Defendant breached his duty with Plaintiff when he either due to distraction,

                negligence or recklessly failed to obey a read light causing this collision resulting in

                damages.

                                                                  15.

                         The Defendant’s failure to obey a red light was the actual and proximate cause of

                Plaintiff’s injuries, wherein Plaintiff incurred damages.

                                                                  16.

                         As a direct and proximate result of the Defendant’s negligence, carelessness, and/or

                recklessness, Plaintiff endured bodily injuries, losses in the enjoyment of life, pain and

                suffering, and other damages.

                                                                  17.

                         As a result of the subject motor vehicle collision, Plaintiff incurred medical

                expenses including, but not limited to, the medical expenses incurred at Piedmont Henry

                Hospital, Paul Chiropractic, Spine Center of Atlanta, and Elite Radiology of Georgia in

                the amount of $59,432.37.


                                                            COUNT II

                                                   NEGLIGENCE PER SE

                                                                  17.

                         Plaintiff incorporates by reference Paragraphs one (1) through fourteen (17) above

                and re-alleges each and every allegation as if they are fully set forth herein.




                                             J’hyneyce Wright v. Complex Media, Inc., et al.
                                                     State Court of Fulton County
                                                              Page 4 of 6



Copy from re:SearchGA
                        Case 1:21-cv-00836-SCJ Document 1-1 Filed 02/26/21 Page 6 of 7




                                                                 18.

                         Defendant’s violation of O.C.G.A. §40-6-20 constitute negligence per se.

                                                                 19.

                         Defendant’s negligent violation of O.C.G.A. §40-6-20 was the actual cause and

                proximate cause of the collision, the injuries and damages sustained by the Plaintiff.

                                                                 20.

                         As a result of the Defendant’s violation of the Official Code of Georgia Annotated,

                Plaintiff suffered the types of damage and injuries the legislature intended to prevent, and

                Defendant is thus liable to Plaintiff for said statutory violation.

                                                           COUNT III

                                                    ATTORNEY’S FEES

                                                                 21.

                         Plaintiff incorporates by reference Paragraphs one (1) through nineteen (20) above

                and re-alleges each and every allegation as if they are fully set forth herein.

                                                                 22.

                   Defendant has acted in bad faith, has been stubbornly litigious, and has caused Plaintiff

                unnecessary trouble and expense.            Accordingly, Plaintiff is entitled to an award

                representing the amount of her attorney’s fees, costs, and expenses of litigation pursuant to

                OCGA § 13-6-11 and other applicable law.

                         WHEREFORE, Plaintiff respectfully prays as follows:

                               A. That Process and Summons issue, as provided by law, requiring

                                   Defendant to appear and answer Plaintiff’s Complaint.

                               B. That service be had upon Defendant as provided by law;

                                            J’hyneyce Wright v. Complex Media, Inc., et al.
                                                    State Court of Fulton County
                                                             Page 5 of 6



Copy from re:SearchGA
                        Case 1:21-cv-00836-SCJ Document 1-1 Filed 02/26/21 Page 7 of 7




                               C. That the Court award and enter a judgment in favor of Plaintiff and

                                   against Defendant for special damages as well as general damages for

                                   pain and suffering, and loss of enjoyment Plaintiff suffered as a result of

                                   Defendant’s negligence, and in an amount not less than $600,000 to be

                                   determined by the enlightened conscience of an impartial jury;

                               D. That Plaintiff have a trial by a jury as to all issues;

                               E. That pre-judgment interest be granted to Plaintiff;

                               F. That all costs of litigation be awarded to the Plaintiff against the

                                   Defendant;

                               G. That the Plaintiff be awarded reasonable attorney fees; and

                               H. For such other and further relief as this Court deems just and proper.


                         Respectfully submitted this 25th        day of January, 2021.


                                                         Law Office of Christopher L. Walker, LLC

                                                         /s/ Christopher L. Walker
                                                         Christopher L. Walker, Esq.
                                                         Attorney for Defendant
                                                         Georgia Bar No. 731513

                260 Peachtree Street, Suite 1403
                Atlanta, GA 30303
                Phone No. (404) 577-3320
                Facsimile (404) 748-9312
                walker_firm@msn.com




                                            J’hyneyce Wright v. Complex Media, Inc., et al.
                                                    State Court of Fulton County
                                                             Page 6 of 6



Copy from re:SearchGA
